Cole, J.
There are two appeals in this case, one fi-om the j udgment of foreclosure, and the other from the order confirming the sale of the mortgaged premises. The only question we deem it necessary to consider, is the one of jurisdiction. It is claimed that because the county court of Milwaukee county is one of limited jurisdiction, confined to actions where the value of the property, or amount of money in controversy, does not exceed twenty thousand dollars, there should have been an allegation in the complaint that the value of the mortgaged premises did not exceed this limitation. The action is brought to *325foreclose a mortgage, and tbe amount of tbe mortgage debt, as stated in tbe complaint, is fifteen hundred dollars, witb interest tbereon at tbe rate of 7 per cent, from July 1st, 1864. Now, it seems to us very manifest, that tbe matter in controversy in tbis action is tbe amount due on tbe mortgage. Tbe suit is brought to collect tbe mortgage debt, and judgment is rendered for tbe amount due. It is true, as a part of tbe relief granted in these actions, tbe court orders a sale of tbe mortgaged premises unless tbe debt is paid. But although tbe debt may be only fifteen hundred dollars, yet, it is said, tbe sale of tbe mortgaged premises may directly affect property largely exceeding in value twenty thousand dollars, when tbe mortgage is upon a single building, as a hotel, store or manufactory; and hence tbe necessity for a proper averment in tbe complaint in respect to tbe value of tbe mortgaged premises so as to give tbe court jurisdiction. It appears to us that tbe counsel for tbe respondent have given a very satisfactory answer to tbis argument. Tbe proviso in tbe first section of chapter 362, Laws of 1860, refers to two classes of actions: one class of which directly affects property, real or personal, as partition suits, actions of ejectment, replevin and tbe like: while tbe other is a class of actions in which tbe gist of tbe action is tbe amount of money in dispute between tbe parties. And while tbe last class of actions may in its results affect property exceeding twenty thousand dollars in value, yet this consequence does not divest tbe court of jurisdiction of such actions. In actions to foreclose mortgages, therefore, where tbe object of tbe suit is to collect tbe amount due on tbe mortgage, tbe question of jurisdiction is to be determined by tbe amount claimed, and n ot by tbe value of tbe mortgaged property. 11 Tbe amount of money in controversy” is tbe sum due and secured by tbe mortgage, for which judgment is asked. Tbe debt is tbe principal and tbe mortgage tbe incident; and when tbe debt is paid, tbe mortgage is discharged. It is insisted that tbe decision of tbis court in the case of the State ex rel Child v. Albert Smith, Coun *326ty Judge, &c. [19 Wis., 531], goes to tbe extent of bolding that, in order to confer jurisdiction in foreclosure actions, tbe value of tbe mortgaged property must be alleged to come within tbe limitation of tbe proviso above cited. But this is a misapprehension of the doctrine of that ease.
By the Court. — Tbe judgment and order appealed from are affirmed.